EXHIBIT Consolidated Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) 2009 2008 2009 2008 Revenues 2,253 2,137 6,760 6,287 Operating and Other Expenses/(Income) Plant operating costs and other 879 750 2,544 2,181 Commodity purchases resold 371 324 1,100 1,053 Other income (5 ) (1 ) (20 ) (38 ) Calpine bankruptcy settlements - - - (279 ) Writedown of Broadwater LNG project costs - - - 41 1,245 1,073 3,624 2,958 1,008 1,064 3,136 3,329 Depreciation and amortization 343 318 1,034 943 665 746 2,102 2,386 Financial Charges/(Income) Interest expense 228 217 793 632 Financial charges of joint ventures 17 18 47 51 Interest income and other (41 ) (16 ) (97 ) (47 ) 204 219 743 636 Income before Income Taxes and Non-Controlling Interests 461 527 1,359 1,750 Income Taxes Current 23 126 114 475 Future 78 - 196 23 101 126 310 498 Non-Controlling Interests Non-controlling interest in PipeLines LP 19 12 51 46 Non-controlling interest in Portland (2 ) - 3 43 17 12 54 89 Net Income 343 389 995 1,163 Preferred Share Dividends 6 6 17 17 Net Income Applicable to Common Shares 337 383 978 1,146 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 TCPL [33 Consolidated Cash Flows Three months ended September 30 Nine months ended September 30 (unaudited)(millions of dollars) 2009 2008 2009 2008 Cash Generated From Operations Net income 343 389 995 1,163 Depreciation and amortization 343 318 1,034 943 Future income taxes 89 - 207 23 Non-controlling interests 17 12 54 89 Employee future benefits funding (in excess of)/ lower than expense (22 ) 10 (79 ) 23 Writedown of Broadwater LNG project costs - - - 41 Other (11 ) (27 ) (6 ) 5 759 702 2,205 2,287 (Increase)/decrease in operating working capital (30 ) 128 366 24 Net cash provided by operations 729 830 2,571 2,311 Investing Activities Capital expenditures (1,557 ) (806 ) (3,943 ) (1,899 ) Acquisitions, net of cash acquired (653 ) (3,054 ) (902 ) (3,058 ) Disposition of assets, net of current income taxes - 21 - 21 Deferred amounts and other (181 ) 60 (505 ) 171 Net cash used in investing activities (2,391 ) (3,779 ) (5,350 ) (4,765 ) Financing Activities Dividends on common and preferred shares (266 ) (214 ) (734 ) (604 ) Advances (to)/from parent (223 ) (14 ) 834 (380 ) Distributions paid to non-controlling interests (19 ) (18 ) (59 ) (93 ) Notes payable issued/(repaid), net 77 (258 ) (607 ) 832 Long-term debt issued, net of issue costs 207 2,085 3,267 2,197 Reduction of long-term debt (9 ) (15 ) (509 ) (788 ) Long-term debt of joint ventures issued 93 123 201 157 Reduction of long-term debt of joint ventures (52 ) (44 ) (108 ) (101 ) Common shares issued 1,550 1,309 1,676 1,434 Net cash provided by financing activities 1,358 2,954 3,961 2,654 Effect of Foreign Exchange Rate Changes on Cash and Cash Equivalents (63 ) 19 (97 ) 39 (Decrease)/Increase in Cash and Cash Equivalents (367 ) 24 1,085 239 Cash and Cash Equivalents Beginning of period 2,752 719 1,300 504 Cash and Cash Equivalents End of period 2,385 743 2,385 743 Supplementary Cash Flow Information Income taxes (refunded)/paid (63 ) 105 50 414 Interest paid 297 177 834 656 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 TCPL [34 Consolidated Balance Sheet September 30, December 31, (unaudited)(millions of dollars) 2009 2008 ASSETS Current Assets Cash and cash equivalents 2,385 1,300 Accounts receivable 834 1,280 Due from TransCanada Corporation 1,631 1,529 Inventories 491 489 Other 505 523 5,846 5,121 Plant, Property and Equipment 32,289 29,189 Goodwill 3,855 4,397 Regulatory Assets 1,644 201 Other Assets 2,132 2,027 45,766 40,935 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable 1,324 1,702 Accounts payable 2,343 1,868 Due to TransCanada Corporation 2,757 1,821 Accrued interest 349 361 Current portion of long-term debt 678 786 Current portion of long-term debt of joint ventures 235 207 7,686 6,745 Regulatory Liabilities 430 551 Deferred Amounts 723 1,168 Future Income Taxes 2,825 1,253 Long-Term Debt 16,730 15,368 Long-Term Debt of Joint Ventures 855 869 Junior Subordinated Notes 1,061 1,213 30,310 27,167 Non-Controlling Interests Non-controlling interest in PipeLines LP 561 721 Non-controlling interest in Portland 77 84 638 805 Shareholders’ Equity 14,818 12,963 45,766 40,935 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 TCPL [35 Consolidated Comprehensive Income Three months ended September 30 Nine months ended September 30 (unaudited)(millions of dollars) 2009 2008 2009 2008 Net Income 343 389 995 1,163 Other Comprehensive (Loss)/Income, Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) (230 ) 107 (381 ) 146 Change in gains and losses on hedges of investments in foreign operations(2) 113 (79 ) 209 (103 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) 16 7 80 40 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) (1 ) (6 ) (6 ) (24 ) Other Comprehensive (Loss)/Income (102 ) 29 (98 ) 59 Comprehensive Income 241 418 897 1,222 (1) Net of income tax expense of $68 million and $68 million for the three and nine months ended September 30, 2009, respectively (2008 – recovery of $23 million and $43 million, respectively). (2) Net of income tax expense of $50 million and $102 million for the three and nine months ended September 30, 2009, respectively (2008 – recovery of $36 million and $50 million, respectively). (3) Net of income tax expense of $4 million and $20 million for the three and nine months ended September 30, 2009, respectively (2008 – $25 million recovery and $24 million expense, respectively). (4) Net of income tax expense of $4 million and $4 million for the three and nine months ended September 30, 2009, respectively (2008 – recovery of $9 million and $20 million, respectively). See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 TCPL [36 Consolidated Accumulated Other Comprehensive Income Currency Cash Flow Translation Hedges and (unaudited)(millions of dollars) Adjustments Other Total Balance at December 31, 2008 (379 ) (93 ) (472 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) (381 ) - (381 ) Change in gains and losses on hedges of investments in foreign operations(2) 209 - 209 Change in gains and losses on derivative instruments designated as cash flow hedges(3) - 80 80 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4)(5) - (6 ) (6 ) Balance at September 30, 2009 (551 ) (19 ) (570 ) Balance at December 31, 2007 (361 ) (12 ) (373 ) Change in foreign currency translation gains and losses on investments in foreign operations(1) 146 - 146 Change in gains and losses on hedges of investments in foreign operations(2) (103 ) - (103 ) Change in gains and losses on derivative instruments designated as cash flow hedges(3) - 40 40 Reclassification to net income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) - (24 ) (24 ) Balance at September 30, 2008 (318 ) 4 (314 ) (1) Net of income tax expense of $68 million for the nine months ended September 30, 2009 (2008 - $43 million recovery). (2) Net of income tax expense of $102 million for the nine months ended September 30, 2009 (2008 - $50 million recovery). (3) Net of income tax expense of $20 million for the nine months ended September 30, 2009 (2008 - $24 million expense). (4) Net of income tax expense of $4 million for the nine months ended September 30, 2009 (2008 - $20 million recovery). (5) The amount of gains related to cash flow hedges reported in Accumulated Other Comprehensive Income that is expected to be reclassified to Net Income in the next 12 months is estimated to be $30 million ($25 million, net of tax). These estimates assume constant commodity prices, interest rates and foreign exchange rates over time, however, the amounts reclassified will vary based on the actual value of these factors at the date of settlement. See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 TCPL [37 Consolidated Shareholders’ Equity Nine months ended September 30 (unaudited)(millions of dollars) 2009 2008 Preferred Shares 389 389 Common Shares Balance at beginning of period 8,973 6,554 Proceeds from common shares issued 1,676 1,434 Balance at end of period 10,649 7,988 Contributed Surplus Balance at beginning of period 284 281 Increased ownership in PipeLines LP (Note 8) 49 - Issuance of stock options 4 3 Balance at end of period 337 284 Retained Earnings Balance at beginning of period 3,789 3,202 Net income 995 1,163 Preferred share dividends (17 ) (17 ) Common share dividends (754 ) (612 ) Balance at end of period 4,013 3,736 Accumulated Other Comprehensive Income Balance at beginning of period (472 ) (373 ) Other comprehensive income (98 ) 59 Balance at end of period (570 ) (314 ) Total Shareholders’ Equity 14,818 12,083 See accompanying notes to the consolidated financial statements. THIRD QUARTER REPORT 2009 TCPL [38 Notes to Consolidated Financial Statements (Unaudited) 1. Significant Accounting Policies The consolidated financial statements of TransCanada PipeLines Limited (TCPL or the Company) have been prepared in accordance with Canadian generally accepted accounting principles (GAAP). The accounting policies applied are consistent with those outlined in TCPL's annual audited Consolidated Financial Statements for the year ended December 31, 2008, except as described in Note 2. These Consolidated Financial Statements reflect all normal recurring adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the respective periods. These Consolidated Financial Statements do not include all disclosures required in the annual financial statements and should be read in conjunction with the 2008 audited Consolidated Financial Statements included in TCPL’s 2008 Annual Report.
